Exhibit 10.3

DOW JONES 1997 LONG TERM INCENTIVE PLAN

1. PURPOSE. The purpose of this Plan is to provide a means whereby Dow Jones &
Company, Inc. (the “Company”) may, through the grant of (i) contingent stock
rights and (ii) options to purchase Common Stock of the Company, both as
described herein (collectively, the “Plan Awards”), to employees of the Company
and of any Subsidiary (employees to whom Plan Awards are granted being
hereinafter called “Participants”), attract and retain persons of ability as key
employees (including officers and directors who are also employees) and motivate
such employees to exert their best efforts on behalf of the Company and any
Subsidiary. When used in the Plan with reference to employment, the term
“Company” shall include Subsidiaries of the Company. As used herein the term
“Subsidiary” shall mean any legal entity 50% or more of the voting equity of
which is owned or controlled directly or indirectly by the Company.

2. STOCK AVAILABLE FOR PLAN AWARDS. The stock to be subject to or related to
Plan Awards shall be shares of Common Stock ($1.00 par value) of the Company
(“Common Stock”), and may be either authorized and unissued or held by the
Company in its treasury. The maximum number of shares of Common Stock with
respect to which Plan Awards may be granted under the Plan shall be 2,000,000
shares, subject to adjustment in accordance with the provisions of Section 7
hereof. The shares related to the unexercised or undistributed portion of any
terminated, expired, cancelled or forfeited Plan Award (including, without
limitation, the shares involved in any Maximum Award (as hereinafter defined)
that are not included in the related Final Award (as hereinafter defined)) shall
be made available for further Plan Awards. Shares of Common Stock that (i) are
used by a Participant as full or partial payment to the Company of the purchase
price of shares of Common Stock acquired upon exercise of an option pursuant to
this Plan, (ii) are withheld pursuant to Section 4(d)(5), (iii) are subject to
an option or portion of an option that is cancelled or “stocked-out” pursuant to
Section 5(b)(8), or (iv) represent Final Awards as to which elections are made
pursuant to Section 4(d)(4), shall not be made available for further Plan
Awards. Anything contained herein to the contrary notwithstanding, the aggregate
number of shares of Common Stock with respect to which options may be granted
during any calendar year to any individual shall be limited to 200,000.

3. ADMINISTRATION OF THE PLAN. The Plan shall be administered by the
Compensation Committee (the “Committee”) consisting of not less than two members
appointed by the Board of Directors of the Company. Each member of the Committee
shall be a member of the Board who qualifies both as an “outside director”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”), and as a “non-employee director” within
the meaning of Rule 16b-3 under the Securities Exchange Act of 1934. Any vacancy
occurring in the membership of the Committee shall be filled by appointment of
the Board. The Committee may interpret the Plan, prescribe, amend and rescind
any rules and regulations necessary or appropriate for the administration of the
Plan, and make such other determinations and take such other actions as it deems
necessary or advisable, except as otherwise expressly reserved to the Board of
Directors of the Company in the Plan. Without limiting the generality of the
foregoing sentence, the Committee may, in its discretion, treat all or any
portion of any period during which a Participant is on military or other
approved leave of absence from the Company as a period of employment of such
Participant by the Company for

 

1



--------------------------------------------------------------------------------

purposes of accrual of his or her rights under his or her Plan Award; provided,
however, that no Plan Award may be granted to an employee while he or she is on
a leave of absence. Any interpretation, determination or other action made or
taken by the Committee shall be final, binding and conclusive.

4. CONTINGENT STOCK RIGHTS AND FINAL AWARDS.

(a) Grant of Contingent Stock Rights. The term “Contingent Stock Right”
(“Right”), as used in the Plan, shall mean the right to receive, without payment
to the Company, the number of shares of Common Stock specified therein, subject
to the terms and provisions of the Plan. The Committee, at any time and from
time to time while the Plan is in effect, may grant, or authorize the granting
of, Rights to such officers and other key employees of the Company (whether or
not members of the Board of Directors) as it may select and for such numbers of
shares as it shall designate, subject to the provisions of this Section 4 and
Section 3 hereof.

(b) Terms and Provisions of Contingent Stock Rights. The Committee shall
determine the terms and provisions of each Right, including, without limitation,
(i) the number of shares of Common Stock to be covered by such Right (the
“Maximum Award”), (ii) such subjective and objective criteria for evaluating the
performance of the Participant and the Company as the Committee shall deem
appropriate in determining whether and to what extent the Maximum Award shall be
earned (the “Performance Criteria”), (iii) the period of time with respect to
which such performance is to be measured (the “Performance Period”), and
(iv) the period of time, if any, following the expiration of the Performance
Period during which the disposition of shares of Common Stock covered by any
Final Award relating to such Right shall be restricted as provided in
Section 4(h) hereof (the “Restriction Period”); provided, however, that the
Committee may establish the Restriction Period applicable to any Right at the
time of or at any time prior to the granting of the related Final Award rather
than at the time of granting such Right. If the Committee shall so determine,
the Performance Criteria provided in any Right may include the performance of
the Company or any division, operation or subsidiary thereof during a
Performance Period compared with performance by other corporations or other
business units during such Performance Period, and may reflect both quantitative
and qualitative standards. During the Performance Period relating to any Right,
the Committee may adjust the Performance Criteria provided in such Right and
otherwise modify the terms and provisions of such Right. Each Right shall be
evidenced by a letter, an agreement or such other document as the Committee may
determine.

(c) Dividend Equivalents on Rights. Each Participant to whom a Right has been
granted shall be entitled to receive payment of the same amount of cash that
such Participant would have received as cash dividends if, on each dividend
record date during the entire Performance Period relating to such Right, such
Participant had been the holder of record of a number of shares of Common Stock
equal to the number of shares then covered by such Right (as adjusted pursuant
to Section 7 hereof). If the Company shall declare a dividend on Common Stock
payable in Common Stock or in other securities to holders of record of Common
Stock during the Performance Periods relating to any Right, such dividend shall
be dealt with as provided in Section 7 hereof.

 

2



--------------------------------------------------------------------------------

(d) Final Awards.

(1) Not earlier than 90 days prior to the completion of the Performance Period
relating to any Right, and not later than 90 days thereafter, the Committee
shall determine the percentage (which shall not exceed 100%) of the Maximum
Award (as adjusted pursuant to Section 7 hereof) that shall be awarded finally
to the Participant who holds such Right (the number of shares of Common Stock
resulting from the application of such percentage being hereinafter called the
“Final Award”). Each Final Award shall represent only full shares of Common
Stock, and any fractional share that would result from the application of such
percentage shall be disregarded. In making such determination, the Committee may
take into account (i) the extent to which the Performance Criteria provided in
such Right were, in the Committee’s sole opinion, achieved, (ii) the individual
performance of such Participant during the related Performance Period and
(iii) such other factors as the Committee may deem relevant, including, without
limitation, any change in circumstances or unforeseen events, relating to the
Company, the economy or otherwise, since the date of grant of such Right. The
Committee shall notify such Participant of such Participant’s Final Award as
soon as practicable following such determination.

(2) Following the determination of each Final Award, except to the extent that
the Participant elects, and the Committee approves, the payment of cash in
satisfaction of the Final Award pursuant to Section 4(d)(4) hereof, the Company
shall issue or cause to be issued certificates for the number of shares of
Common Stock representing such Final Award, registered in the name of the
Participant who received such Final Award. Such Participant shall thereupon
become the holder of record of the number of shares of Common Stock evidenced by
such certificates, entitled to dividends, voting rights and other rights of a
holder thereof, subject to the terms and provisions of the Plan, including,
without limitation, the provisions of Sections 4(e), 4(h) and 7 hereof.
Concurrently with the issuance of such certificates, the Company shall deliver
to such Participant an amount equal to the amount of the cash dividends that
such Participant would have received with respect to the shares of Common Stock
representing such Final Award if such Participant had been the holder of record
of such shares immediately following completion of the Performance Period
relating to such Final Award. The Committee may require that such certificates
bear such restrictive legend as the Committee may specify and be held by the
Company in escrow or otherwise pursuant to any form of agreement or instrument
that the Committee may specify. If the Company shall have declared a dividend on
Common Stock payable in Common Stock or in other securities to holders of record
of Common Stock during the period following completion of the Performance Period
relating to any Final Award, and prior to the date on which such Participant
shall have been the holder of record of the shares representing such Final
Award, such dividend shall be dealt with as provided in Section 7 hereof.

(3) Upon the expiration of the Restriction Period, if any, relating to any Final
Award, the certificates for the shares of Common Stock, issued in such
Participant’s name with respect to such Final Award, shall be delivered to such
Participant as soon as practicable, free of all restrictions and restrictive
legends.

(4) Notwithstanding any provision of the Plan to the contrary, following the
determination of any Final Award under the Plan, including such a determination
pursuant to Section 4(e)(2) upon the death, permanent disability or retirement
of a Participant, the Participant to whom the Final

 

3



--------------------------------------------------------------------------------

Award has been made (or, in the event of the Participant’s death, his or her
designated beneficiary) may elect, subject to the approval of the Committee, to
receive all or a portion of such Final Award in cash, or Common Stock, or a
combination of both. If a Participant elects, with the approval of the
Committee, to receive all or a portion of such Final Award in cash, the amount
thereof shall equal the fair market value of Common Stock on the date of such
Final Award multiplied by the number of shares of Common Stock as to which such
election is being made.

(5) Prior to the delivery under the Plan (pursuant to this Section 4 or
otherwise) of certificates for shares of Common Stock, or cash pursuant to a
Participant’s election and Committee approval pursuant to Section 4(d)(4),
appropriate arrangements shall be made for the payment of any taxes required to
be withheld by federal, state or local law. At the election of the Participant,
the Company may satisfy such tax withholding obligation by withholding shares of
Common Stock with an aggregate fair market value equal to the tax required to be
withheld.

(e) Effect of Termination of Employment or Death.

(1) If a Participant’s employment with the Company shall terminate prior to the
expiration of the Performance Period relating to any Right granted to such
Participant for any reason other than death, permanent disability or retirement,
such Right shall be forfeited and cancelled forthwith, except as otherwise
determined by the Committee.

(2) If a Participant’s employment with the Company shall terminate because of
his or her death, permanent disability or retirement, then, with respect to each
such Right held by such Participant, the Committee shall have absolute
discretion to determine the number of shares in the Maximum Award with respect
to which such Participant shall be deemed to have satisfied the Performance
Criteria, and the Committee shall multiply such number of shares by a fraction,
the numerator of which is the number of months (treating any part of a month as
a complete month) during the Performance Period which elapsed prior to
termination of the Participant’s employment, and the denominator of which is the
number of months in the Performance Period. Except to the extent that the
Participant or his or her representative has elected, and the Committee has
approved, the receipt of cash pursuant to Section 4(d)(4) hereof, the Company
shall issue or cause to be issued certificates for the number of shares of
Common Stock representing the Final Award attributable to each such Right,
determined in accordance with the preceding sentence, at such time, but not
later than 90 days after the completion of the Performance Period with respect
to such Right, as the Committee determines. Any and all certificates issued
pursuant to this Section 4(e)(2) shall not be, and any certificates previously
issued pursuant to Final Awards under this Plan to a Participant who has
subsequently died, become permanently disabled or retired, shall upon the
occurrence of any such event cease to be, subject to the restrictions, if any,
imposed by Section 4(h) hereof. Where appropriate, replacement certificates
shall be delivered to the Participant or his beneficiary, free of all
restrictive legends.

(3) Notwithstanding any other provision of the Plan to the contrary, a Right
shall be forfeited and cancelled forthwith, unless the Committee shall determine
otherwise, if a Participant’s employment with the Company shall for any reason
terminate (i) within 180 days following the

 

4



--------------------------------------------------------------------------------

commencement of the Performance Period relating to such Right (or such other
period as the Committee may specify) or (ii) within 180 days following the date
of grant of such Right.

(4) In the event of the death of any Participant, the term “Participant” as used
in the Plan shall thereafter be deemed to refer to the beneficiary designated
pursuant to Section 6 hereof or, if no such designation is in effect, the person
to whom the Participant’s rights pass by will or applicable law, or, if no such
person has such right, the executor or administrator of the estate of such
Participant.

(f) Recommendations to Committee. Recommendations as to the employees to be
granted Rights, the Maximum Awards, Performance Criteria, Performance Periods,
Restriction Periods and other terms to be provided therein, and adjustments, if
any, in Performance Criteria and any other modifications of the terms and
provisions of such Rights, and the amounts of Final Awards, shall be made to the
Committee by the Chief Executive Officer, except that he or she shall not make
any such recommendation as to himself or herself.

(g) Restrictions on Transfer of Rights. No Right shall be transferred, assigned
or otherwise disposed of by a Participant otherwise than by will or the laws of
descent and distribution.

(h) Restrictions on Transfer of Final Awards. Until the expiration of any
applicable Restriction Period, no shares of Common Stock covered by any Final
Award shall be transferred, assigned or otherwise disposed of by a Participant
other than in satisfaction of a tax withholding obligation as provided in
Section 4(d)(5), and otherwise than by will or the laws of descent and
distribution; provided, however, that the Committee may permit the use of Common
Stock included in any Final Award as partial or full payment upon exercise of an
option under the Plan or a stock option under any stock option plan of the
Company prior to the expiration of such Restriction Period.

5. STOCK OPTIONS.

(a) Grant of Stock Options. Subject to the provisions of the Plan, the Committee
shall have the power to:

(1) determine and designate from time to time those key employees of the Company
to whom options are to be granted and the number of shares to be optioned to
each such employee;

(2) authorize the granting of options which qualify as incentive stock options
within the meaning of Section 422 of the Code (“Incentive Stock Options”), and
options which do not qualify as Incentive Stock Options, both of which are
referred to herein as options;

(3) determine the number of shares subject to each option;

(4) determine the time or times and the manner when each option shall be
exercisable and the duration of the exercise period, which period shall in no
event exceed ten years (or five years as specified in Section 5(b)(10) hereof)
from the date the option is granted;

 

5



--------------------------------------------------------------------------------

(5) extend the term of an option (including extension by reason of an optionee’s
death, permanent disability or retirement) but not beyond ten years (or five
years as specified in Section 5(b)(10) hereof) from the date of the grant; and

(6) cancel all or any portion of any option as provided in Section 5(b)(8).

No director of the Company who is not also an employee of the Company shall be
entitled to receive any option under the Plan.

(b) Terms and Conditions of Options. Each option granted under the Plan shall be
evidenced by an agreement, in form approved by the Committee, which shall be
subject to the following express terms and conditions and to such other terms
and conditions as the Committee may deem appropriate:

(1) Option Period. Each option agreement shall specify the period for which the
option thereunder is granted (which in no event shall exceed ten years (or five
years as specified in Section 5(b)(10) hereof) from the date of grant) and shall
provide that the option shall expire at the end of such period.

(2) Option Price. The option price per share shall be determined by the
Committee at the time any option is granted, and shall be not less than the fair
market value (but in no event less than the par value) of the Common Stock of
the Company on the date the option is granted, as determined by the Committee.

(3) Exercise of Option. No part of any option may be exercised until the
optionee shall have remained in the employ of the Company for such period after
the date on which the option is granted as the Committee may specify in the
option agreement.

(4) Payment of Purchase Price upon Exercise. The purchase price of the shares as
to which an option shall be exercised shall be paid to the Company at the time
of exercise either (i) in cash, or (ii) by delivering Common Stock of the
Company already owned by the optionee (including Common Stock obtained pursuant
to Final Awards before expiration of any related Restriction Period) and having
a total fair market value on the date of such delivery equal to the purchase
price, or (iii) by delivering a combination of cash and Common Stock of the
Company having a total fair market value on the date of such delivery equal to
the purchase price.

(5) Exercise in the Event of Death or Termination of Employment. (A) If an
optionee’s employment by the Company or a Subsidiary shall terminate because of
his or her death, retirement or permanent disability, his or her option may be
exercised, to the extent provided in the option agreement, by him or her, by a
transferee to whom the option has been transferred pursuant to Section 5(b)(6),
or by the person or persons to whom the optionee’s rights under the option pass
by designation pursuant to Section 6, or, absent a designation, by will or
applicable law, or if no such person has such right, by the executor or
administrator of his or her estate, at any time, or from time to time, but not
later than the earlier of (i) the expiration date specified pursuant to
Section 5(b)(1) or (ii) the expiration of the period, if any, prescribed in the
agreement for such an exercise. (B) If an optionee’s employment shall terminate
for any reason other than death, permanent disability or retirement, all right
to exercise his or her option shall terminate at the date of such termination of
employment.

 

6



--------------------------------------------------------------------------------

(6) Transferability of Options. The Committee may, in its discretion, authorize
all or a portion of the options to be granted to an optionee to be on terms
which permit transfer by such optionee to (i) the spouse, parents, children or
grandchildren of the optionee (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members or for the
benefit of such Immediate Family Members and one or more organizations exempt
from income tax and described in Section 501(c)(3) of the Code, or (iii) a
partnership or similar vehicle in which such Immediate Family Members are the
only partners or participants; provided that (x) the stock option agreement
pursuant to which such options are granted must be approved by the Committee,
and must expressly provide for transferability in a manner consistent with this
Section 5(b)(6) and (y) transferred options shall not again be transferable
other than by will or by the laws of descent and distribution. Following
transfer, any such options shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, provided that for
purposes of Sections 5(b)(7), 5(b)(8), 6 and 8 hereof the terms “optionee” and
“Participant,” as applicable, shall be deemed to refer to the transferee. The
events of termination of employment of Section 5(b)(5) hereof shall continue to
be applied with respect to the original optionee, following which the options
shall be exercisable by the transferee only to the extent, and for the periods,
specified by such Section 5(b)(5).

(7) Investment Representation. Upon demand by the Committee, the optionee (or
any person acting under Section 5(b)(5) or 5(b)(6)) shall deliver to the
Committee at the time of any exercise of an option a written representation that
the shares to be acquired upon such exercise are to be acquired for investment
and not for resale or with a view to the distribution thereof. Upon such demand,
delivery of such representation prior to the delivery of any shares issued upon
exercise of an option and prior to the expiration of the option period shall be
a condition precedent to the right of the optionee or such other person to
purchase any shares (and each option agreement shall contain an undertaking to
deliver such a representation).

(8) Other Option Provisions. The form of option authorized by the Plan may
contain such other provisions as the Committee may, from time to time,
determine. Without limiting the foregoing, the Committee may, with the consent
of the optionee, from time to time cancel all or any portion of any option then
subject to exercise, and the Company’s obligation in respect of such option may
be discharged either by (i) payment to the optionee of an amount in cash equal
to the excess, if any, of the fair market value at such time of the shares
subject to the portion of the option so cancelled over the aggregate purchase
price of such shares, (ii) the issuance or transfer to the optionee of shares of
Common Stock of the Company with a fair market value at such time equal to any
such excess, or (iii) a combination of cash and shares with a combined value
equal to any such excess, all as determined by the Committee in its discretion.
The Committee may also authorize options that permit payment of the purchase
price and taxes arising upon exercise by having the Company withhold a
sufficient number of shares, otherwise issuable thereunder to cover such
amounts.

(9) Limitation on Value of Incentive Stock Options. The aggregate fair market
value (determined as of the time the option is granted) of the stock for which
Incentive Stock Options

 

7



--------------------------------------------------------------------------------

granted to any one employee under this Plan and under all stock option plans of
the Company and its Subsidiaries may by their terms first become exercisable
during any calendar year shall not exceed $100,000.

(10) Grants to Certain Holders. Notwithstanding Sections 5(b)(1) and 5(b)(2)
hereof, if an Incentive Stock Option is granted to an optionee who owns stock
representing more than ten percent of the voting power of all classes of stock
of the Company or a Subsidiary, the period specified in the option agreement for
which the Incentive Stock Option thereunder is granted and at the end of which
the Incentive Stock Option shall expire, shall not exceed five years from the
date of grant and the option price shall be at least 110% of the fair market
value (as of the time of grant) of the Common Stock subject to the option.

(11) Elective Deferral. (A) Notwithstanding anything herein to the contrary, an
optionee may elect, at the discretion of, and in accordance with rules which may
be established by, the Committee, to defer delivery of the proceeds of exercise
of an unexercised option, provided such election is irrevocable and is made
(i) at least two years (or such shorter period as may be determined by the
Committee) prior to the date that such option otherwise would expire and (ii) at
least one year (or such shorter period as may be determined by the Committee)
prior to the date such option is exercised. Upon such exercise, the amount
deferred shall be credited, at the date of exercise, to a deferred compensation
account pursuant to a deferred compensation agreement between the optionee and
the Company, and shall be payable at such time or times and in such manner as
shall be provided in such agreement; provided, that the date as of which payment
shall be made or payments shall commence shall be not less than two years (or
such shorter period as may be determined by the Committee) subsequent to the
date of exercise, but not later than the first day of the third month following
optionee’s termination of employment. (B) Each optionee shall have the status of
a general unsecured creditor of the Company with respect to his or her deferred
compensation account, and such account constitutes a mere promise by the Company
to make payments with respect thereto. (C) An optionee’s right to benefit
payments under the Plan with respect to his or her deferred compensation account
may not be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered, attached or garnished by creditors of the optionee or the optionee’s
beneficiary and any attempt to do so shall be void.

6. DESIGNATION OF BENEFICIARIES. A Participant may file with the Company a
written designation of a beneficiary or beneficiaries under the Plan and may
from time to time revoke or change any such designation of beneficiary. Any
designation of beneficiary under the Plan shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the Committee
shall be in doubt as to the entitlement of any such beneficiary to any Right,
Final Award or option, the Committee may determine to recognize only the legal
representative of such Participant, in which case the Company, the Committee and
the members thereof shall not be under any further liability to anyone.

 

8



--------------------------------------------------------------------------------

7. Adjustment Upon Certain Changes

(a) Increase or Decrease in Issued Shares Without Consideration

Subject to any required action by the shareholders of the Company, in the event
of any increase or decrease in the number of issued shares of Common Stock
resulting from a subdivision or consolidation of shares of Common Stock or the
payment of a stock dividend (but only on the shares of Common Stock), or any
other increase or decrease in the number of such shares effected without receipt
or payment of consideration by the Company, the Committee shall adjust the
number and kind of shares subject to outstanding Plan Awards (and, in the case
of options, adjust the exercise price of the options), but not any other terms
or conditions of or of any Plan Award, in order to preserve the economic value
thereof.

(b) Certain Mergers

Subject to any required action by the shareholders of the Company, in the event
that the Company shall be the surviving corporation in any merger, consolidation
or similar transaction as a result of which the holders of shares of Common
Stock receive consideration consisting exclusively of securities of such
surviving corporation, the Committee shall adjust each Plan Award outstanding on
the date of such merger or consolidation so that, in each case, it pertains and
applies to the securities which a holder of the number of shares of Common Stock
subject to such Plan Award would have received in such merger or consolidation
(and, in the case of options, adjust the exercise price of the options), but not
any other terms or conditions of any Plan Award, in order to preserve the
economic value thereof.

(c) Certain Other Transactions

In the event of (i) a dissolution or liquidation of the Company, (ii) a sale of
all or substantially all of the Company’s assets (on a consolidated basis),
(iii) a merger, consolidation or similar transaction involving the Company in
which the Company is not the surviving corporation or (iv) a merger,
consolidation or similar transaction involving the Company in which the Company
is the surviving corporation but the holders of shares of Common Stock receive
in full or partial exchange for such shares of Common Stock, securities of
another corporation and/or other property, including cash, the Committee shall
either:

(A) cancel, effective immediately prior to the occurrence of such event, each
Plan Award outstanding on the date of such merger or consolidation (whether or
not then exercisable or vested), and, in full consideration of such
cancellation, pay to the Participant to whom such Plan Award was granted an
amount in cash equal to the value at the time of such event of the maximum
number of shares of Common Stock subject to such Plan Award, provided that with
respect to each outstanding option such value shall be equal to the excess, if
any, of (x) the value, as determined by the Committee in its reasonable
discretion, of the property (including cash) received by the holder of a share
of Common Stock as a result of such event over (y) the exercise price of such
option; or

(B) provide for the exchange of each Plan Award (whether or not then exercisable
or vested) for a new Plan Award that relates and pertains to, as appropriate,
some or all of the property which a holder of the number of shares of Common
Stock subject to such Plan Award would have received in such transaction (and,
in the case of options, adjust

 

9



--------------------------------------------------------------------------------

the exercise price of the options), but not any other terms or conditions of any
Plan Award, or provide for a cash payment to the Participant to whom such Plan
Award was granted in partial consideration for the exchange of the Plan Award,
in order to preserve the economic value thereof.

(d) Other Changes

In the event of any change in the capitalization of the Company or corporate
change other than those specifically referred to in paragraphs (a), (b) or (c),
the Committee shall adjust the number and class of shares subject to Plan Awards
outstanding on the date on which such change occurs and such other terms of such
Plan Awards as is necessary to preserve the economic value thereof.

(e) No Other Rights

Except as expressly provided in the Plan, no Participant shall have any rights
by reason of any subdivision or consolidation of shares of stock of any class,
the payment of any dividend, any increase or decrease in the number of shares of
stock of any class or any dissolution, liquidation, merger or consolidation of
the Company or any other corporation. Except as expressly provided in the Plan,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares or amount
of other property subject to, or the terms related to, any Plan Award.

8. NO RIGHTS AS STOCKHOLDER OR TO CONTINUANCE OF EMPLOYMENT. No Participant
shall have any rights as a stockholder with respect to any shares subject to his
or her option or Rights prior to the date of issuance to him or her of a
certificate or certificates for such shares. The Plan and any option or Right
granted under the Plan shall not confer upon any Participant any right with
respect to any continuance of employment by the Company, nor shall they
interfere in any way with the right of the Company to terminate his or her
employment at any time.

9. COMPLIANCE WITH GOVERNMENT LAW AND REGULATIONS. The Plan, the grant and
exercise of options and the grant of Rights and Final Awards thereunder, and the
obligation of the Company to sell and deliver shares under such options and to
deliver shares under such Final Awards, shall be subject to all applicable laws,
rules and regulations and to such approvals by any government or regulatory
agency that may be required. The Company shall not be required to issue or
deliver any certificates for shares of Common Stock prior to (i) the listing of
such shares on any stock exchange on which the Common Stock may then be listed
and (ii) the completion of any registration or qualification of such shares
under any state or federal law, or any ruling or regulation of any governmental
body which the Company shall, in its sole discretion, determine to be necessary
or advisable.

10. AMENDMENT OR DISCONTINUANCE OF THE PLAN. The Board of Directors of the
Company may at any time amend or discontinue the Plan; provided, however, that,
subject to the provisions of Section 7 no action of the Board of Directors or of
the Committee may (i) increase the number of shares with respect to which Plan
Awards may be granted under the Plan, (ii)

 

10



--------------------------------------------------------------------------------

permit the granting of any option at an option price less than that determined
in accordance with Section 5(b)(2) or (iii) permit the extension or granting of
options which expire beyond the ten year period provided for in Sections 5(a)(5)
and 5(b)(1). Without the written consent of a Participant, no amendment or
discontinuance of the Plan shall alter or impair any Plan Award previously
granted to him or her under the Plan.

11. EFFECTIVE DATE AND TERM OF THE PLAN. The effective date of the Plan shall be
the date of approval of the Plan by stockholders of the Company holding not less
than a majority of the votes of the shares present and voting at a meeting at
which the Plan is proposed for approval. No Plan Award may be granted under the
Plan later than December 31, 2001.

12. NAME. The Plan shall be known as the “Dow Jones 1997 Long Term Incentive
Plan.”

13. Section 409A Compliance.

(a) In the event that the Plan or any benefit paid or due to any Participant
hereunder is deemed by the Committee to be subject to Section 409A of the Code
and not to comply with the requirements of such Section, the Committee shall,
notwithstanding anything herein to the contrary but subject to Section 13(b),
have the authority to take such actions as it determines to comply with
Section 409A of the Code. In any such event, the Committee shall use reasonable
efforts not to reduce the economic value of any benefits due to the Participant
hereunder but shall not be obligated to cause the Company to incur any cost in
furtherance of that objective. No action, or failure to act, pursuant to this
paragraph 13(a) shall subject the Committee or the Company to any claim,
liability or expense, and neither the Committee nor the Company shall have any
obligation to indemnify or otherwise protect any Participant from the obligation
to pay any taxes pursuant to Section 409A of the Code.

(b) Notwithstanding any provision to the contrary in Section 13(a), in the event
that the Plan is not amended to comply with Section 409A of the Code prior to a
Change in Control (as defined below), then the Plan shall thereafter be amended
in a manner that preserves the economic value of the compensation payable
hereunder to Participants (including, without limitation, the payment of
interest at a rate equal to 120% of the “applicable federal rate” determined
under Section 1274(d) of the Code as in effect on the date on which any benefit
would have been paid to a Participant but for this Section 13 with respect to a
debt instrument with a term equal to the period during which payment of such
benefit is delayed pursuant to this Section 13) and that preserves, to the
greatest extent possible, the form and time at which such compensation is paid.

 

11



--------------------------------------------------------------------------------

(c) For the purpose of this Section 13, a “Change in Control” shall mean:

(x) Any acquisition or series of acquisitions during any twelve (12) month
period after which any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than any Bancroft Person (as defined below)) is the
“Beneficial Owner” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of the combined voting power of
the outstanding voting securities of the Company; provided, however, that:

 

  (i) the acquisition of Beneficial Ownership by a Person by reason of such
Person’s having entered into a voting, tender or option agreement with Bancroft
Persons approved by the Board of Directors of the Company for purposes of
Section 203 of the Delaware General Corporation Law in connection with the
Company’s entering into a definitive agreement for a Merger (as defined below)
shall not by reason of this clause (a) constitute a Change in Control, provided,
further that whether the consummation of any such Merger, the applicable tender
offer or the exercise of such option would constitute a Change in Control shall
be determined without regard for the exception in this sub-clause(i), and

 

  (ii) a Change in Control that would otherwise occur pursuant to this clause
(a) shall be deemed to not have occurred pursuant to this clause (a) so long as
Bancroft Persons have Beneficial Ownership, directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding voting
securities of the Company; or

(y) The consummation of a merger, consolidation or reorganization with, into or
of the Company (each, “Merger”), unless immediately following the Merger,
Bancroft Persons have Beneficial Ownership, directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding voting
securities of (x) the corporation or other entity resulting from such Merger
(the “Surviving Entity”), if fifty percent (50%) or more of the combined voting
power of the then outstanding voting securities of the Surviving Corporation is
not Beneficially Owned, directly or indirectly by another corporation (a “Parent
Entity”), or (y) if there is one or more Parent Entities, the ultimate Parent
Entity.

A “Bancroft Person” means any Person who is, or is controlled by, Bancroft
Family Members, trustees of Bancroft Trusts (solely in their capacity as
trustees), Bancroft Charitable Organizations or Bancroft Entities, each as
defined in the By-laws of the Company as in effect as of the date hereof.

 

12